Citation Nr: 1445123	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-37 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to July 1987. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the case has since been transferred to the RO in St. Petersburg, Florida.

In July 2012, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In addition to the claims current on appeal, the Veteran also perfected an appeal as to the issue of service connection for gastroesophageal reflux disease (GERD).  During the pendency of the appeal, in an October 2012 rating decision, the RO granted service connection for GERD and assigned a 10 percent disability evaluation effective July 21, 1988.  As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO denied service connection for a back disability finding that while the evidence showed that the Veteran was treated for his back on multiple occasions during service, it did not show the existence of any current back disability.  

2.  In January 2004 and August 2006 rating decisions, the RO declined to reopen the claim for a back disability determining that no and material evidence had been submitted. 

3.  Evidence received since the August 2006 rating decision includes records showing mild multilevel lumbar spondylosis related to service.   

4.  The new evidence, showing a current low disability and a nexus to service, raises a reasonable possibility of substantiating the claim of service connection for a back disability.   

5.  The Veteran's current mild multilevel lumbar spondylosis related to service.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that declined to reopen the claim for service connection for a back disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Mild multilevel lumbar spondylosis was incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim of service connection for a low back disability was initially denied in a June 1992 rating decision on the basis that the evidence did not show any current evidence of a back disability.  The Veteran attempted to reopen his claim in January 2004 and August 2006.  The Veteran did not appeal the August 2006 determination nor was new and material evidence submitted within one year.  Accordingly, the determination is final.  At the time of the last final decision, service treatment records were replete with evidence that the Veteran was seen on multiple occasions for his back.  Evidence since the August 2006 rating decision includes treatment records showing a diagnosis of mild multilevel lumbar spondylosis.  Additionally, a May 2012 report from a VA clinician indicated that,  upon review of the Veteran's medical history, it was at least as likely as not that his back disability was a direct result of service.  The Board finds that the evidence of record is sufficient to show that the Veteran's current back disability is related to service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that for the limited purpose of establishing whether new and material evidence has been submitted, the evidence is to be presumed credible). Accordingly, the claim is reopened. 

Service Connection 

The Veteran contends that his current back disability is related to service.  As noted above, the evidence shows the Veteran sought treatment for his back on numerous occasions during service and the report at service separation reflected his history of back pain.  Additionally, the Veteran has been diagnosed with multilevel lumbar spondylosis and in the May 2012 report a VA clinician has linked his current back disability to service.  Therefore, the Board finds that the evidence supports a grant of entitlement to service connection for multilevel lumbar spondylosis.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a back disability is granted.

Service connection for multilevel lumbar spondylosis is granted


REMAND

The Veteran contends that his knees started to hurt in service during basic training from running and jumping, and he had problems throughout service.  While service treatment records are negative for any complaints or findings of a bilateral knee disability, the Veteran is competent as to his statements of service incurrence.  Additionally, post service treatment records show knee treatment.  Although the May 2012 VA clinician indicated that the Veteran's knee disability was related to service, he offered no reasons or bases for his conclusion, in light of his service records.  Therefore, the Veteran should be afforded an examination to determine the nature and etiology of any current bilateral knee disability. 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and etiology of any current bilateral knee disorder.  The claims folder and a copy of this remand must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current bilateral knee disorder had its onset in service, or is otherwise related to the Veteran's military service, to include the Veteran's assertions as to service incurrence. 

A full and complete rationale for any opinion expressed is required. 

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


